DETAILED ACTION
Status of Claims
1.	This is a non-final office action in response to the applicant’s arguments/remarks made in an amendment filed on 11/12/2020.
2.	Claims 32, 37, 43, and 53 have been amended; claims 1-31, 33-34, 39, and 47 have been canceled.
3.	Claims 32-62 are currently pending; claims 32, 35-38, 40-46, and 48-62 have been examined. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 11/12/2020 has been entered.

Information Disclosure Statement
5.	The information disclosure statement (IDS), submitted on 02/04/2021, is in compliance with the provisions of 37 CFG 1.97.
Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
7.	35 U.S.C. § 112:
The amended claims have overcome the 35 U.S.C. § 112 rejections and the 35 U.S.C. § 112 rejections have been withdrawn. The amended claims cause more 35 U.S.C. § 112 issues, and the applicant has been advised to check the 35 U.S.C. § 112 section for detail.

8.	35 U.S.C. § 101:
Regarding the 35 U.S.C. § 101 rejection, the applicant’s arguments have been fully considered, but are not persuasive.
With respect to Step 2A Prong 1 of 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to conducting a purchase transaction, which is an abstract idea. Specifically, the identified limitations are within “certain methods of organizing human activity” grouping of abstract ideas because the claims involve a series of steps of making a purchase transaction. Accordingly, the claims recite an abstract idea. 
With respect to Step 2A Prong 2, the judicial exception is not integrated into a practical application because the identified additional elements merely serve as tools to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. The features recited, such as locally storing the payment and personal details and transferring the payment transaction to the provider directly, are only the different approaches for performing the transaction process. Encryption only makes the stored data more secure. Those features do not show in a way that they are inventive concepts. The identified additional elements and features do not improve the functioning of a computer nor do they improve a technology or a technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application. 
With respect to Step 2B, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer or processor to automate and/or implement the abstract idea (see MPEP 2016.05(f)). Reading a two-dimensional barcode is just a way to obtain information. Locating the barcode within and adjacent to a visual identifier is a choice of design. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of conducting a purchase transaction. Therefore, the claims are not patent eligible.

9.	35 U.S.C. § 103:
In response to the applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is, in a sense, necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Ioannidis et al. discloses reading a QR code, confirming the purchase, retrieving the payment instrument locally stored and encrypted, and making the purchase transaction.
Park discloses a method that the QR code may be decorated with at least one design element of a form, a shape, and a color inside or outside so that the barcode can be recognized from the outside.
Kiswani et al. discloses using AES encryption with the authentication information as an encrypting key to encrypt the sensitive credit card and personal information stored on a device.
In this case, it would have been obvious to try any of the available methods/processes/techniques, such as designing QR code with visual identifiers to make them standout and encrypting sensitive data by using the specific encryption algorism at the time the claimed invention was made, each of which has a reasonable expectation of success.   
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103.

Claim Objections
10.	Claim 43 is objected to because of the following informalities:
Claim 43 recites “ providing an authorization mechanism to a user in which a user confirms product preference to transmit payment directly to the provider of the product.” The phrases “a user” should be “the user.” The user should be the same user recited in the limitation — “in which a user can visually identify to authenticate the product.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 32, 35-38, 40-46, and 48-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 32, 43, and 53 recite “the two dimensional barcode located within and immediately adjacent a visual identifier.” This means there is no space between “the two dimensional barcode” and “a visual identifier.” The specification is in silent with respect to the fact that the two dimensional barcode is located immediately adjacent to a visual identifier. What the specification discloses is that the readable element has a visual identifier, such as a circular border that encloses the readable element (see paragraph [0031] of the specification). Furthermore, the design of the visual identifier for a barcode is not directly related to the method of making a purchase by the claimed mobile device. 
Claim 43 recites “confirming and matching, with the mobile device, the electronically readable element to a product from provider as well as the visual identifier.” The specification is in silent with respect to confirming and matching, with the mobile device, the electronically readable element to the visual identifier. The specification discloses that a mobile device scans the readable element to obtain and display details of the product associated with the readable element (see paragraph [0034] of the specification). Furthermore, the specification discloses that the readable element has a visual identifier, such as a circular border that encloses the readable element (see paragraph [0031] of the specification). The specification is in silent that the mobile device confirms and matches the readable element to the visual identifier.
	Claim 53 recites “request details of the product directly from a remote server of a product provider.” The specification is in silent with respect to the fact that a remote server is the server of a product provider. The specification discloses requesting details of the product directly from a remote server (see paragraph [0022] of the specification), but does not clearly point out that the remote server is the server of a product provider. 
	Dependent claims 35-38, 40-42, 44-46, 48-52, and 54-62 are rejected because they depend on the rejected independent claims.

13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 32, 35-38, 40-46, and 48-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 32, 43, and 53 recite “while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product.” It is unclear whether the product in the limitation is the same product recited in “an electronically (and optically) readable two dimensional barcode associated with a product.”
	Claim 32 recites “confirming product preference.” It is unclear whether the product in this limitation is the same product recited in “an electronically readable two dimensional barcode associated with a product.” 
	Claim 43 recites “confirming and matching, with the mobile device, the electronically readable element to a product from provider as well as the visual identifier.” The manner of confirming and matching, with the mobile device, the electronically readable element to as well as the visual identifier is unclear. The specification discloses that the readable element has a visual identifier, such as a circular border that encloses the readable element (see paragraph [0031] of the specification). What is unclear is how a mobile device confirms and matches the readable element to a visual identifier. 
	Claim 43 recites “in which a user confirms product preference to transmit payment directly to the provider of the product.” It is unclear whether the product in this limitation is the same product recited in “an electronically and optically readable two dimensional barcode associated with a product.”
	Dependent claims 35-38, 40-42, 44-46, 48-52, and 54-62 are rejected because they depend on the rejected independent claims.
	
Claim Rejections - 35 USC § 101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


16.	Claims 32, 35-38, 40-46, and 48-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 32, 35-38, and 40-42 are directed to a method, claims 43-46 and 48-52 are directed to a method, and claims 53-62 are directed to a system comprising a mobile device. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite conducting a purchase transaction. Specifically, the claims recite “electronically scanning and reading … an electronically readable two dimensional barcode located within and immediately adjacent a visual identifier that indicates suitability for two dimensional barcode to be compatible with the method, the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with the produce in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading; automatically retrieving … details of the product including a monetary amount; display details of the product; confirming product preference and authorizing and electronically transferring … funds directly to a provider of the product; retrieving … payment and personal details … in which the stored payment and personal details are encrypted using AES encryption with an authentication information as an encryption key; electronically transferring upon authorization … stored payment details directly to the provider via a payment gateway associated directly with the provider of the product; receiving … notification of transaction using the transferred payment details for the product having occurred; displaying confirmation of the transaction,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for making a purchase transaction, which is a process that deals with commercial interactions. Accordingly, the claims recite an abstract idea (sSee pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional element of the claims, such as the use of mobile device, merely uses a mobile device (computer) as a tool to perform an abstract idea. Specifically, the mobile device performs the steps or functions of retrieving the product details, authorizing fund transaction and making the purchase payment. The use of mobile device as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a mobile device performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional element of using a mobile device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of conducting a purchase transaction. As discussed above, the mobile device performs the steps or functions of retrieving the product details, authorizing fund transaction and making the purchase payment. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 35-38, 40-42, 44-46, 48-52, and 54-62 further describe the abstract idea of conducting a purchase transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18.	Claim 32, 35-38, 40-46, and 48-62 are rejected under 35 U.S.C. 103 as being unpatentable over Ioannidis et al. (US 20150154592 A1) in view of Frantz et al. (US 20070194123 A1), and further in view of Jung et al. (KR 20120065842 A) and Kiswani et al. (US 9104889 B1).
Claim 32:
Ioannidis et al. discloses the following:
a.	electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product; automatically retrieving, with the mobile device, details of the product including a monetary amount on the mobile device. (See Fig. 1; paragraph [0035]; Fig. 6A; and paragraphs [0056]-[0058], “[t]he scan module 408, for example, enables the consumer user to scan a product code, such as an audio signal, Quick Response [QR] code, or bar code. In a preferred embodiment, the mobile device scans a QR code, which can be used to store the product name, price, manufacturer, merchant, discounts etc. As one skilled in the art will appreciate, the QR code can be supplied on the product packaging, printed on labels that are adhered to the product, or appear on a display screen generated by a website. As such, the app downloaded to the consumer user's mobile device includes software that enables the mobile device to read QR codes, e.g., using the pixels associated with the digital camera to determine the aligning squares, etc., as known in the art”; and paragraph [0067], “[t]he scannable code may be a barcode, matrix barcode [e.g., a QR code], or another visual and/or audio code encoding data that be scanned by another device.”)
b.	displaying details of the product on the mobile device. (See Fig. 6B and paragraphs [0056]-[0059], “[t]he display module 410 can read the product name, product price and merchant name from memory and format the information into a mobile device cart display, e.g., showing a list of products the consumer user wishes to purchase.”)
c.	confirming product preference and authorizing and electronically transferring, with the mobile device, funds to a provider of the product. (See paragraphs [0043]-[0045], “[f]inally, the security/administration module 308 ensures the connection between the mobile device 102 and the purchasing server is secure. As such, the security/administration module 308 may include instructions to send an ‘electronic handshake,’ e.g., a unique code to the mobile device that must be transmitted back to the purchasing computer before a payment is processed, and/or use GPS to locate and verify the mobile device placing the purchase is associated with the consumer user”; paragraph [0060], “[a]s such, the consumer user can select which of the discounts, competing merchant information and/or item suggestions to apply to the shopping cart. For example, the consumer user may select to purchase an item at a suggested merchant, so the application creates a new shopping cart with the suggested merchant and removes the item from the original shopping cart”; and paragraph [0070], “mobile device 102 transmits the decoded transaction data, including at least the session ID, along with user data stored by mobile device 102 to authentication server 106. Exemplary user data includes a user identifier, mobile device identifier [e.g., a data link layer/hardware address for mobile device 102], payment information [e.g., payment account information], etc.”; and paragraph [0079].)
d.	retrieving, with the mobile device, payment details stored on the mobile device in which the stored payment details are encrypted; electronically transferring upon authorization of the mobile device, with the mobile device, stored payment details to a payment gateway associated with the provider of the product. (See Fig 6B; Fig. 6C; paragraph [0053], “[t]he process starts in step 534, and in step 536, a unique code is sent to the consumer user's mobile device when the consumer user requests a checkout, and the purchasing server clears the transaction. Once the consumer user confirms the unique code, e.g., by sending back to the purchasing server the unique code in a confirmatory message, the purchasing server process payment for the items in the cart in step 538”; paragraphs [0059]-[0060], “the consumer user may select to use credit card information stored, e.g., in the mobile device to conduct any transaction. In such an embodiment, the consumer user may select from a plurality of credit cards stored on the phone, or may choose to enter new credit card information into a display prompt located in the display. As one skilled in the art will recognize, the app on the mobile device may also include software to encrypt any credit card information stored in memory, e.g., in case the mobile device is stolen or lost”; and paragraph [0062], “[t]urning to FIG. 6C, the processes comprising the checkout module start in step 626. The steps include transmitting the shopping cart to the payment server in step 628, e.g., when the consumer selects a checkout tab on the shopping cart display.”)
e.	receiving on the mobile device a notification of a transaction using the transferred payment details for the product having occurred. (See Fig. 6C and paragraph [0062], “[t]urning to FIG. 6C, the processes comprising the checkout module start in step 626. The steps include transmitting the shopping cart to the payment server in step 628, e.g., when the consumer selects a checkout tab on the shopping cart display; receiving payment confirmation from the payment server in step 630.”)
f.	displaying confirmation of the transaction on the mobile device. (See paragraph [0062], “[m]oreover, in some embodiments where the user scans a code rendered in a web browser [for example, a QR code], when the payment is processed by the purchasing server, the purchasing server or the mobile device may transmit a signal to the browser that rendered the code to update the browser's current page or forward the user to a receipt page indicating that the transaction has been processed.”)
Ioannidis et al. does not explicitly disclose the following:
the two dimensional barcode located within and immediately adjacent to a visual identifier that indicates suitability for the two dimensional barcode to be compatible with the method, the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product;
retrieving, with the mobile device, personal details stored locally and encrypted;
using AES encryption with the authentication information as an encryption key; and
transmitting fund and payment details directly to the provider.
However, Frantz et al. discloses retrieving, with the mobile device, personal details stored locally and encrypted, and transmitting fund and payment details directly to the provider. (See paragraph [0004], “[t]he decoded barcode information, along with information identifying the payer [e.g., an identification number, account number, credit card number, etc.] is then sent to the vendor or a central processing station wherein the payment is processed. The identification information may either be stored in the mobile payment application or entered manually by the user. In the preferred embodiment, the personal information is encoded if is stored locally on the mobile device”; paragraph [0008], “[t]he barcodes that will be captured by the client application will either include all the necessary information to process the payment information [e.g., amount due, vendor identification number, etc.] that will be used in conjunction with preexisting information stored within the client application or the service platform [e.g., a user identification number, credit card information, etc.]”; and paragraphs [0014]-[0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ioannidis et al., to incorporate with the teachings of Frantz et al., and to retrieve personal information stored locally and encrypted, and transmit payment details as well as funds to the provider directly, so that the securely stored payment details and personal information can be retrieved to make the payment, and the vendor can process the payments without any intermediate servers.
The combination of Ioannidis et al. and Frantz et al. discloses the claimed invention but does not explicitly disclose the following:
the two dimensional barcode located within and immediately adjacent to a visual identifier that indicates suitability for the two dimensional barcode to be compatible with the method, the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product; 
using AES encryption with the authentication information as an encryption key.
Jung et al. discloses the two dimensional barcode located within adjacent to a visual identifier that indicates suitability for the two dimensional barcode to be compatible with the method, the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product. (See page 2, “In general, the QR code 10 may be read using an optical device such as a digital camera or a dedicated scanner, a smartphone, or the like, and may utilize information provided by the QR code 10. Therefore, the general QR code is inconvenient to use in that it cannot directly recognize the code itself .... The two-dimensional code of the present invention according to this aspect, the two-dimensional code pattern corresponding to the information to be provided by the user; It is disposed outside the edge of the two-dimensional code pattern, and includes an identification code provided to visually distinguish the content of each field of the information. In one embodiment, the identification code; A first identifier spaced at a predetermined distance from an edge of the two-dimensional code pattern and having different colors corresponding to contents of each field of the information; And a second identifier formed in a partial region of the first identifier and capable of primarily distinguishing the content of each field of the information together with the first identifier. Here, the two-dimensional code system reads secondarily using an optical device capable of reading the two-dimensional code pattern.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Ioannidis et al. and Frantz et al., to incorporate with the teachings of June et al., and to locate the two-dimensional barcode adjacent to a border as the visual identifier, so that the two-dimensional code is characterized by having an identification code that can be visually distinguished.
The combination of Ioannidis et al., Frantz et al., and June et al. discloses the claimed invention but does not explicitly disclose the following:
using AES encryption with the authentication information as an encryption key.
Kiswani et al. disclose using AES encryption with the authentication information as an encryption key. (See col. 5 and lines 49-67, and col. 6 and lines 1-17.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ioannidis et al., Frantz et al., and June et al., to incorporate with the teachings of Kiswani et al., and to encrypt the stored payment details by using AES encryption with the authentication information as an encryption key, so as to make the stored payment details and personal information more secure, as the user wishes.
Claim 32 recites “the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product.” This describes characteristics of the visual identifier, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 32 recites “the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product.” This recites the intended use of the visual identifier. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 35:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the mobile device is a phone or tablet. (See paragraph [0036].)

Claim 36:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
	Ioannidis et al. further discloses the following:
a transaction application on the mobile device is configured to perform the steps of retrieving details of the product including a monetary amount on the mobile device, displaying details of the product on the mobile device, authorizing transfer of funds to a provider of the product, retrieving payment details stored on the mobile device, transferring stored payment details to the payment gateway associated with the provider, and displaying confirmation of the transaction on the mobile device. (See paragraphs [0052]-[0062].)

Claim 37:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
	Ioannidis et al. further discloses that the step of authorizing transfer of funds to a provider of the product comprises inputting authentication information into an electronic device. (See paragraph [0045] and paragraph [0070].)

Claim 38:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
	Ioannidis et al. further discloses that the authentication information comprises one or more of a pin number, a biometric reading, a password, and/or an authorization code from the mobile device. (See paragraph [0045] and paragraph [0070].)

Claim 40:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
	Ioannidis et al. further discloses that the stored payment details are stored in a secure virtual wallet on the mobile device. (See paragraphs [0055]-[0056] and paragraph [0059].)

Claim 41:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the electronically readable element is provided on physical media. (See paragraph [0056].)

Claim 42:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the step of scanning an electronically readable element associated with a product using a mobile device comprises scanning the electronically readable element using a camera of the mobile device. (See paragraph [0056].)

Claim 43:
Ioannidis et al. discloses the following:
a.	identifying, with the mobile device, an electronically and optically readable two dimensional barcode associated with a product; reading, with the mobile device, the electronically readable element; confirming and matching, with the mobile device, the electronically readable element to a product from a provider. (See Fig. 6A; paragraphs [0056]-[0060], “[t]he scan module 408, for example, enables the consumer user to scan a product code, such as an audio signal, Quick Response [QR] code, or bar code. In a preferred embodiment, the mobile device scans a QR code, which can be used to store the product name, price, manufacturer, merchant, discounts etc. As one skilled in the art will appreciate, the QR code can be supplied on the product packaging, printed on labels that are adhered to the product, or appear on a display screen generated by a website. As such, the app downloaded to the consumer user's mobile device includes software that enables the mobile device to read QR codes, e.g., using the pixels associated with the digital camera to determine the aligning squares, etc., as known in the art … Once the product code has been scanned, in step 604, the computer program decodes the product code to determine the merchant name, product and product price .… As such, the consumer user can select which of the discounts, competing merchant information and/or item suggestions to apply to the shopping cart. For example, the consumer user may select to purchase an item at a suggested merchant, so the application creates a new shopping cart with the suggested merchant and removes the item from the original shopping cart”;  and paragraph [0067], “[t]he scannable code may be a barcode, matrix barcode [e.g., a QR code], or another visual and/or audio code encoding data that be scanned by another device.”)
b.	retrieving and displaying details of the product on the mobile device. (See Fig. 6A; Fig. 6B; and paragraphs [0056]-[0059], “[t]he display module 410 can read the product name, product price and merchant name from memory and format the information into a mobile device cart display, e.g., showing a list of products the consumer user wishes to purchase.”)
c.	providing an authorization mechanism to a user in which a user confirms product preference to transmit payment to the provider of the product. (See paragraphs [0043]-[0045], “[f]inally, the security/administration module 308 ensures the connection between the mobile device 102 and the purchasing server is secure. As such, the security/administration module 308 may include instructions to send an ‘electronic handshake,’ e.g., a unique code to the mobile device that must be transmitted back to the purchasing computer before a payment is processed, and/or use GPS to locate and verify the mobile device placing the purchase is associated with the consumer user”; paragraph [0060], “[a]s such, the consumer user can select which of the discounts, competing merchant information and/or item suggestions to apply to the shopping cart. For example, the consumer user may select to purchase an item at a suggested merchant, so the application creates a new shopping cart with the suggested merchant and removes the item from the original shopping cart”; and paragraph [0070], “mobile device 102 transmits the decoded transaction data, including at least the session ID, along with user data stored by mobile device 102 to authentication server 106. Exemplary user data includes a user identifier, mobile device identifier [e.g., a data link layer/hardware address for mobile device 102], payment information [e.g., payment account information], etc.”; and paragraph [0079].)
d.	upon receiving authorization from the authorization mechanism: transmitting payment details stored on the mobile device to a payment gateway associated with the provider. (See paragraphs [0042]-[0044]; Fig 6B; Fig. 6C; paragraph [0053], “[t]he process starts in step 534, and in step 536, a unique code is sent to the consumer user's mobile device when the consumer user requests a checkout, and the purchasing server clears the transaction. Once the consumer user confirms the unique code, e.g., by sending back to the purchasing server the unique code in a confirmatory message, the purchasing server process payment for the items in the cart in step 538”; paragraphs [0059]-[0060], “the consumer user may select to use credit card information stored, e.g., in the mobile device to conduct any transaction. In such an embodiment, the consumer user may select from a plurality of credit cards stored on the phone, or may choose to enter new credit card information into a display prompt located in the display. As one skilled in the art will recognize, the app on the mobile device may also include software to encrypt any credit card information stored in memory, e.g., in case the mobile device is stolen or lost”; and paragraph [0062], “[t]urning to FIG. 6C, the processes comprising the checkout module start in step 626. The steps include transmitting the shopping cart to the payment server in step 628, e.g., when the consumer selects a checkout tab on the shopping cart display”; and paragraph [0070].)
e.	receiving confirmation notification of a transaction using the transferred payment details for the product having occurred. (See Fig. 6C and paragraph [0062], “[t]urning to FIG. 6C, the processes comprising the checkout module start in step 626. The steps include transmitting the shopping cart to the payment server in step 628, e.g., when the consumer selects a checkout tab on the shopping cart display; receiving payment confirmation from the payment server in step 630.”)
f.	displaying confirmation of the transaction on the mobile device. (See paragraph [0062], “[m]oreover, in some embodiments where the user scans a code rendered in a web browser [for example, a QR code], when the payment is processed by the purchasing server, the purchasing server or the mobile device may transmit a signal to the browser that rendered the code to update the browser's current page or forward the user to a receipt page indicating that the transaction has been processed.”)
Ioannidis et al. does not explicitly disclose the following:
the two dimensional barcode located within and immediately adjacent to a visual identifier that indicates suitability for the two dimensional barcode to be compatible with the method, the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product;
conforming and matching, with the mobile device, the electronically readable element to the visual identifier;
using AES encryption with the authentication information as an encryption key; and
transmitting fund and payment details directly to the provider.
However, Frantz et al. discloses transmitting fund and payment details directly to the provider. (See paragraph [0004], “[t]he decoded barcode information, along with information identifying the payer [e.g., an identification number, account number, credit card number, etc.] is then sent to the vendor or a central processing station wherein the payment is processed. The identification information may either be stored in the mobile payment application or entered manually by the user. In the preferred embodiment, the personal information is encoded if is stored locally on the mobile device”; paragraph [0008], “[t]he barcodes that will be captured by the client application will either include all the necessary information to process the payment information [e.g., amount due, vendor identification number, etc.] that will be used in conjunction with preexisting information stored within the client application or the service platform [e.g., a user identification number, credit card information, etc.]”; and paragraphs [0014]-[0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ioannidis et al., to incorporate with the teachings of Frantz et al., and to transmit payment details as well as funds to the provider directly, so that the vendor can process the payments without any intermediate servers.
The combination of Ioannidis et al. and Frantz et al. discloses the claimed invention but does not explicitly disclose the following:
the two dimensional barcode located within and immediately adjacent to a visual identifier that indicates suitability for the two dimensional barcode to be compatible with the method, the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product; 
conforming and matching, with the mobile device, the electronically readable element to the visual identifier;
using AES encryption with the authentication information as an encryption key.
Jung et al. discloses the two dimensional barcode located within adjacent to a visual identifier that indicates suitability for the two dimensional barcode to be compatible with the method, the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product, and conforming and matching, with the mobile device, the electronically readable element to the visual identifier. (See page 2, “In general, the QR code 10 may be read using an optical device such as a digital camera or a dedicated scanner, a smartphone, or the like, and may utilize information provided by the QR code 10. Therefore, the general QR code is inconvenient to use in that it cannot directly recognize the code itself …. The two-dimensional code of the present invention according to this aspect, the two-dimensional code pattern corresponding to the information to be provided by the user; It is disposed outside the edge of the two-dimensional code pattern, and includes an identification code provided to visually distinguish the content of each field of the information. In one embodiment, the identification code; A first identifier spaced at a predetermined distance from an edge of the two-dimensional code pattern and having different colors corresponding to contents of each field of the information; And a second identifier formed in a partial region of the first identifier and capable of primarily distinguishing the content of each field of the information together with the first identifier. Here, the two-dimensional code system reads secondarily using an optical device capable of reading the two-dimensional code pattern.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Ioannidis et al. and Frantz et al., to incorporate with the teachings of June et al., and to locate the two-dimensional barcode adjacent to a border as the visual identifier, so that the two-dimensional code is characterized by having an identification code that can be visually distinguished.
The combination of Ioannidis et al., Frantz et al., and June et al. discloses the claimed invention but does not explicitly disclose the following:
using AES encryption with the authentication information as an encryption key.
Kiswani et al. disclose using AES encryption with the authentication information as an encryption key. (See col. 5 and lines 49-67, and col. 6 and lines 1-17.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ioannidis et al., Frantz et al., and June et al., to incorporate with the teachings of Kiswani et al., and to encrypt the stored payment details by using AES encryption with the authentication information as an encryption key, so as to make the stored payment details and personal information more secure, as the user wishes.
Claim 43 recites “the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product.” This describes characteristics of the visual identifier, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 43 recites “the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product.” This recites the intended use of the visual identifier. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 44:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the mobile device is a phone or tablet. (See paragraph [0036].)

Claim 45:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the mobile device uses a camera to identify the electronically readable element. (See paragraph [0056].)

Claim 46:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the mobile device uses the camera to read the electronically readable element. (See paragraph [0056].)

Claim 48:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the step of selecting preferred payment details for the transaction from a plurality of stored payment detail options. (See paragraph [0059].)

Claim 49:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the authorization mechanism requires a security input. (See paragraph [0045] and paragraph [0070].)

Claim 50:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the security input includes authentication information that comprises one or more of a pin number, a biometric reading, a password, and/or an authorization code from the mobile device. (See paragraph [0045] and paragraph [0070].)

Claim 51:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the step of transmitting stored payment details to the payment gateway associated with the provider also comprises transmitting personal information. (See paragraphs [0042]-[0044]; Fig 6B; Fig. 6C; paragraphs [0059]-[0062]; and paragraph [0070].)

Claim 52:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the user is provided with an option to select personal details to be transferred. (See paragraphs [0042]-[0044]; Fig 6B; Fig. 6C; paragraphs [0059]-[0062]; and paragraph [0070].)

Claim 53:
Ioannidis et al. discloses the following:
a.	scan an electronically readable element associated with a product; request details of the product directly from a remote server; receive details of the product from the remote server in response to the request. (See Fig. 1; Fig. 5C; Fig. 6A; paragraphs [0035]-[0036]; paragraph [0050]; and paragraphs [0056]-[0058], “[t]he scan module 408, for example, enables the consumer user to scan a product code, such as an audio signal, Quick Response [QR] code, or bar code. In a preferred embodiment, the mobile device scans a QR code, which can be used to store the product name, price, manufacturer, merchant, discounts etc. As one skilled in the art will appreciate, the QR code can be supplied on the product packaging, printed on labels that are adhered to the product, or appear on a display screen generated by a website. As such, the app downloaded to the consumer user's mobile device includes software that enables the mobile device to read QR codes, e.g., using the pixels associated with the digital camera to determine the aligning squares, etc., as known in the art …. In other embodiments, the product added to the cart may be transmitted to the purchasing server 106, which in turn sends applicable discounts to the mobile device.”)
b.	confirm and display details of the product on a display of the mobile device. (See Fig. 6B and paragraphs [0056]-[0060], “[t]he display module 410 can read the product name, product price and merchant name from memory and format the information into a mobile device cart display, e.g., showing a list of products the consumer user wishes to purchase … As such, the consumer user can select which of the discounts, competing merchant information and/or item suggestions to apply to the shopping cart. For example, the consumer user may select to purchase an item at a suggested merchant, so the application creates a new shopping cart with the suggested merchant and removes the item from the original shopping cart.”)
c.	request authorization to make a transaction associated with the product. (See paragraph [0045], “[f]inally, the security/administration module 308 ensures the connection between the mobile device 102 and the purchasing server is secure. As such, the security/administration module 308 may include instructions to send an ‘electronic handshake’, e.g., a unique code to the mobile device that must be transmitted back to the purchasing computer before a payment is processed, and/or use GPS to locate and verify the mobile device placing the purchase is associated with the consumer user,” and paragraph [0070], “mobile device 102 transmits the decoded transaction data, including at least the session ID, along with user data stored by mobile device 102 to authentication server 106. Exemplary user data includes a user identifier, mobile device identifier [e.g., a data link layer/hardware address for mobile device 102], payment information [e.g., payment account information], etc.”)
d.	upon receiving authorization: retrieve payment details stored locally on the mobile device; transfer the locally stored payment details to a payment gateway associated with the product provider. (See paragraphs [0042]-[0044]; Fig 6B; Fig. 6C; paragraph [0053], “[t]he process starts in step 534, and in step 536, a unique code is sent to the consumer user's mobile device when the consumer user requests a checkout, and the purchasing server clears the transaction. Once the consumer user confirms the unique code, e.g., by sending back to the purchasing server the unique code in a confirmatory message, the purchasing server process payment for the items in the cart in step 538”; paragraphs [0059]-[0060], “the consumer user may select to use credit card information stored, e.g., in the mobile device to conduct any transaction. In such an embodiment, the consumer user may select from a plurality of credit cards stored on the phone, or may choose to enter new credit card information into a display prompt located in the display. As one skilled in the art will recognize, the app on the mobile device may also include software to encrypt any credit card information stored in memory, e.g., in case the mobile device is stolen or lost”; paragraph [0062], “[t]urning to FIG. 6C, the processes comprising the checkout module start in step 626. The steps include transmitting the shopping cart to the payment server in step 628, e.g., when the consumer selects a checkout tab on the shopping cart display”; and paragraph [0070].)
e.	receive notification of a transaction using the transferred payment details for the product having occurred. (See Fig. 6C and paragraph [0062], “[t]urning to FIG. 6C, the processes comprising the checkout module start in step 626. The steps include transmitting the shopping cart to the payment server in step 628, e.g., when the consumer selects a checkout tab on the shopping cart display; receiving payment confirmation from the payment server in step 630.”)
f.	display confirmation of the transaction on the mobile device. (See paragraph [0062], “[m]oreover, in some embodiments where the user scans a code rendered in a web browser [for example, a QR code], when the payment is processed by the purchasing server, the purchasing server or the mobile device may transmit a signal to the browser that rendered the code to update the browser's current page or forward the user to a receipt page indicating that the transaction has been processed.”)
g.	the readable element is a two dimensional barcode associated with the product. (See Fig. 6A; paragraphs [0056]-[0058]; paragraph [0067].)
Ioannidis et al. does not explicitly disclose the following:
the two dimensional barcode located within and immediately adjacent to a visual identifier that indicates suitability for the two dimensional barcode to be compatible with the method, the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product;
using AES encryption with the authentication information as an encryption key; and
transmitting fund and payment details directly to the provider.
However, Frantz et al. discloses transmitting fund and payment details directly to the provider. (See paragraph [0004], “[t]he decoded barcode information, along with information identifying the payer [e.g., an identification number, account number, credit card number, etc.] is then sent to the vendor or a central processing station wherein the payment is processed. The identification information may either be stored in the mobile payment application or entered manually by the user. In the preferred embodiment, the personal information is encoded if is stored locally on the mobile device”; paragraph [0008], “[t]he barcodes that will be captured by the client application will either include all the necessary information to process the payment information [e.g., amount due, vendor identification number, etc.] that will be used in conjunction with preexisting information stored within the client application or the service platform [e.g., a user identification number, credit card information, etc.]”; and paragraphs [0014]-[0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ioannidis et al., to incorporate with the teachings of Frantz et al., and to transmit payment details as well as funds to the provider directly, so that the vendor can process the payments without any intermediate servers.
The combination of Ioannidis et al. and Frantz et al. discloses the claimed invention but does not explicitly disclose the following:
the two dimensional barcode located within and immediately adjacent to a visual identifier that indicates suitability for the two dimensional barcode to be compatible with the method, the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product; 
using AES encryption with the authentication information as an encryption key.
Jung et al. discloses the two dimensional barcode located within adjacent to a visual identifier that indicates suitability for the two dimensional barcode to be compatible with the method, the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product. (See page 2, “In general, the QR code 10 may be read using an optical device such as a digital camera or a dedicated scanner, a smartphone, or the like, and may utilize information provided by the QR code 10. Therefore, the general QR code is inconvenient to use in that it cannot directly recognize the code itself…. The two-dimensional code of the present invention according to this aspect, the two-dimensional code pattern corresponding to the information to be provided by the user; It is disposed outside the edge of the two-dimensional code pattern, and includes an identification code provided to visually distinguish the content of each field of the information. In one embodiment, the identification code; A first identifier spaced at a predetermined distance from an edge of the two-dimensional code pattern and having different colors corresponding to contents of each field of the information; And a second identifier formed in a partial region of the first identifier and capable of primarily distinguishing the content of each field of the information together with the first identifier. Here, the two-dimensional code system reads secondarily using an optical device capable of reading the two-dimensional code pattern.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Ioannidis et al. and Frantz et al., to incorporate with the teachings of June et al., and to locate the two-dimensional barcode adjacent to a border as the visual identifier, so that the two-dimensional code is characterized by having an identification code that can be visually distinguished.
The combination of Ioannidis et al., Frantz et al., and June et al. discloses the claimed invention but does not explicitly disclose the following:
using AES encryption with the authentication information as an encryption key.
Kiswani et al. disclose using AES encryption with the authentication information as an encryption key. (See col. 5 and lines 49-67, and col. 6 and lines 1-17.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ioannidis et al., Frantz et al., and June et al., to incorporate with the teachings of Kiswani et al., and to encrypt the stored payment details by using AES encryption with the authentication information as an encryption key, so as to make the stored payment details and personal information more secure, as the user wishes.
Claim 53 recites “the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product.” This describes characteristics of the visual identifier, while the particular characteristics are not processed or used to carry out and positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 53 recites “the visual identifier is a border surrounding the two dimensional barcode and has a predetermined shape associated with product in which a user can visually identify to authenticate the product either before or concurrently while electronically scanning and reading, with the mobile device, an electronically readable two dimensional barcode associated with a product.” This recites the intended use of the visual identifier. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 54:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the mobile device is a phone or tablet. (See paragraph [0036].)

Claim 55:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the mobile device is configured to running an application that utilizes hardware of the mobile device. (See paragraphs [0052]-[0054].)

Claim 56:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the mobile device has a camera and scans the electronically readable element using a camera. (See paragraph [0056].)

Claim 57:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that a physical medium which carries the electronically readable element. (See paragraph [0056].)

Claim 58:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the physical medium is paper and the electronically readable element is printed on the paper. (See paragraph [0056].)

Claim 59:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that a remote server that communicates with the mobile device. (See Fig. 1 and paragraphs [0035]-[0036].)

Claim 60:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the remote server provides details of the product upon receiving a request from the mobile device. (See Fig. 5C; paragraph [0050]; and paragraph [0056].)

Claim 61:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the remote server receives a successful transaction notification confirming that the provider has accepted the payment details. (See Fig. 6C and paragraph [0062].)

Claim 62:
Ioannidis et al. in view of Frantz et al., June et al., and Kiswani et al. discloses the limitations shown above.
Ioannidis et al. further discloses that the remote server notifies the mobile device of the successful transaction notification after which the mobile device displays the confirmation of transaction. (See paragraph [0062].)

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Parikh (US 20110137742 A1) discloses various methods and systems that are provided to capture a unique product code, such as QR code, on a mobile device, to process the information contained in the code, and to provide the user with options of making a purchase, including purchasing a plurality of selected products from different captured codes and processing the payment via the user's mobile device.
 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /C.D./ Examiner, Art Unit 3685                                                                                                                                                                                                       
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687